UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7118



ROY FRANKLIN ECHOLS, JR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director      of   Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-01-155-3-REP)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Franklin Echols, Jr., Appellant Pro Se.    Linwood Theodore
Wells, Jr., Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Roy Franklin Echols, Jr., appeals the district court’s

order denying his motion to refund the appellate filing fee paid in

a prior appeal.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Echols v. Angelone, No. CA-01-155-3-REP (E.D.

Va. June 30, 2005).             We grant permission to proceed in forma

pauperis in this appeal and dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before     the   court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -